Citation Nr: 0737298	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-29 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for the veteran's 
service-connected epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1979 to 
April 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a October 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDING OF FACT

Throughout the appellate period, the veteran's epididymitis 
has been manifested by frequent urination every two to three 
hours during the day and two times at night; there is no 
associated renal dysfunction and the disability is not shown 
to have required drainage/frequent hospitalization or 
continuous intensive management.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation for 
epididymitis of 10 percent, but not greater, have been met.  
38 U.S.C. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115a, 
4.115b, Diagnostic Code 7525 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in October 2004.  
The RO's June 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A.   
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Cleveland 
VA Medical Center (VAMC).  The has provided statements from 
Drs. Reigle and Williams-Reid, both private physicians.    
The veteran was afforded VA examinations in September 2004 
and February 2006.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Throughout the rating period on appeal, the veteran's 
epididymitis has been rated as noncompensable pursuant to 38 
C.F.R. § 4.115b, Diagnostic Code 7523 (2007).  Under that 
Code section, a noncompensable evaluation is warranted where 
the evidence demonstrates complete atrophy of one testis.  To 
be entitled to the next-higher 20 percent rating, the 
evidence must show complete atrophy of both testes.  In the 
present case, there is no showing in the evidence of record 
of bilateral testicular atrophy such as to warrant the next-
higher 20 percent rating under Diagnostic Code 7523 and, in 
fact, service connection is not in effect for any involvement 
of the left testicle.  Therefore, the veteran is not entitled 
to a 20 percent rating under Diagnostic Code 7523.

The Board has also considered whether any alternate 
Diagnostic Codes might entitle the veteran to a higher 
rating.  In this regard, Diagnostic Code 7525 provides that 
chronic epididymo-orchitis is to be rated as urinary tract 
infection.  Under the provisions of 38 C.F.R. § 4.115a, a 10 
percent rating is warranted for urinary tract infection when 
there is long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  A 
30 percent rating is warranted when recurrent symptomatic 
infections require draining or frequent hospitalization more 
than twice per year and/or require continuous intensive 
management.

In the present case, there is evidence of intermittent drug 
therapy throughout the rating period.  The September 2004 VA 
examination notes the veteran was then prescribed Flomax for 
his epididymitis.  In addition, a December 2004 statement by 
Dr. Williams-Reid indicates that the veteran required chronic 
medication for his condition.  However, during the February 
2006 VA examination, the examiner noted that, while the 
veteran had previously been prescribed Flomax, he had not 
been recently taking this medication.  While the Board 
acknowledges the veteran was again prescribed Flomax in March 
2006, the evidence of record does not show continuous long 
term drug therapy, but rather intermittent drug therapy.  In 
addition, the evidence of record does not show that the 
veteran underwent one to two hospitalizations per year or 
intermittent intensive management of symptoms.  Therefore, 
the veteran is not entitled to a compensable rating for a 
urinary tract infection.

The provisions of 38 C.F.R. §§ 4.115a also include criteria 
for rating genitourinary disabilities on the basis of renal 
dysfunction, voiding dysfunction, urinary frequency, and 
obstructed voiding.  For "urinary frequency", the veteran 
is entitled to a 10 percent evaluation for a daytime voiding 
interval between two and three hours or awakening to void two 
times per night.  A 20 percent evaluation is warranted for a 
daytime voiding interval between one and two hours or 
awakening to void three to four times per night.  A 40 
percent evaluation is warranted for a daytime voiding 
interval of less than one hour or awakening to void five 
times or more per night.

In the present case, the February 2006 VA examiner noted that 
the veteran experiences a daytime voiding frequency of two to 
three hours and awakens to void twice per night.  The veteran 
is therefore entitled to a 10 percent evaluation, but no 
more, for urinary frequency under 38 C.F.R. § 4.115a.  The 
evidence of record does not show the veteran suffers from any 
renal or voiding dysfunction to warrant a higher rating under 
§ 4.115a.

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2007).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected epididymitis is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
veteran has not reported any time lost from work as a result 
of his epididymitis.  Under such circumstances, the Board 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not warranted.



ORDER

Entitlement to a 10 percent rating, but not greater, for 
epididymitis is granted, subject to the regulations governing 
the payment of VA monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


